Citation Nr: 1038675	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  05-36 805A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a disability of the left 
lower extremity, to include as a residual of a shrapnel injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from 
January 2002 to May 2003, to include combat duty in Afghanistan.  
The Veteran is currently a member of the U.S. Army Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a December 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.

The Veteran appeared at a Travel Board hearing in August 2010.  A 
transcript is of record.  

In October 2009, service connection was granted for posttraumatic 
stress disorder (PTSD).  At his hearing, the Veteran indicated he 
did not agree with the rating assigned.  He indicated that he 
would file a Notice of Disagreement (NOD) with the RO following 
his hearing.  Although an NOD is not associated with the claims 
file, it is possible that a "dummy" file has been created by 
the RO and that issue is proceeding appropriately.  In any case, 
the RO should proceed appropriately regarding this issue.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran served with the U.S. Army Nurse Corps as an activated 
reservist in Afghanistan.  In the course of this service, he was 
wounded in the right ankle as a result of small arms fire.  The 
Veteran was awarded the Purple Heart Medal, and was treated by 
military medical personnel at Walter Reed Army Medical Center and 
the Naval Hospital in Camp Pendleton, California before his 
release from active duty.  The Veteran contends that his left leg 
was also injured from the small arms fire/shrapnel in 
Afghanistan, and that he experiences a chronic residual 
disability to this day.  

The service treatment records do document some abnormal findings 
with regard to the left leg.  Specifically, a July 2002 clinical 
note documents "evidence of injury," with a possible burn or 
bruise secondary to shrapnel on the left lower leg.  

Following discharge from active duty, the Veteran was examined by 
a VA physician in August 2003.  The associated report noted that 
there was only "the suggestion of minor residual soreness in the 
area of the trauma."  No chronic disability of the left lower 
leg was assessed at this time, and radiographic findings were 
within normal limits.  

The Veteran has no documented additional treatment for his 
claimed left leg condition since 2003; however, he asserts that 
there is continual pain in the left leg, and that his symptoms 
have increased in severity (are more severe during changes in 
weather).  That is, he asserts that there is a chronic disability 
in the left leg which should be service connected.  It is noted 
that the Veteran is a nurse practitioner (NP), and is a 
healthcare provider for the University of San Diego Medical 
Center.  Thus, his opinion regarding disability must be given 
considerable probative weight when coming to a resolution of the 
appeal.  In reviewing the Veteran's testimony at his Travel Board 
hearing, it is noted that the Veteran maintains that there is a 
chronic disability in the leg, with pain as a chief symptom.  He 
does not, however, identify the specific disability.  Instead, 
the Veteran states that he is under a physician's care and that 
he requires the prescription of 800mg ibuprofen to manage pain in 
the lower leg.  

At issue is whether the Veteran currently experiences any chronic 
disability in the left leg, and if so, if that disability is 
causally related to the in-service shrapnel injury, which 
produced burning and bruising on the leg in service.  The 
Veteran, a healthcare provider, maintains that some sort of 
disorder is present, and that it has gotten worse for him over 
time.  The most recent VA medical assessment is seven years old, 
and does not take into account the current pain symptoms 
articulated by the Veteran.  As such, the Veteran should be 
scheduled for a new, comprehensive VA examination to determine if 
any chronic disability is present in the left leg (orthopedic, 
dermatologic, neurologic), and if so, if it is at least as likely 
as not that such a disorder had causal origins with the Veteran's 
in-service shrapnel wounds.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).   

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 & Supp. 
2010) are fully satisfied.  The Veteran 
should identify the name of the physician who 
treats him for his left leg condition, and VA 
should secure copies of treatment records 
from this physician once appropriate waivers 
have been signed.  

2.  Schedule the Veteran for a VA examination 
to determine if he currently experiences a 
chronic disability in his left leg, to 
include as a residual of an in-service 
shrapnel injury.  The examiner should conduct 
any tests necessary to determine a diagnosis, 
and if a chronic disorder is present, should 
opine as to if it is at least as likely as 
not (50 percent probability or greater) that 
the current disorder was caused by the injury 
which occurred in combat in Afghanistan.  A 
detailed rationale should accompany any 
conclusions made in the report, and the 
examiner should indicate that he/she reviewed 
the relevant in-service and post-service 
history.  

3.  After the development requested above has 
been completed to the extent possible, re-
adjudicate the Veteran's claim.  If the 
resolution remains less than favorable, the 
Veteran should be furnished a supplemental 
statement of the case and given the 
opportunity to respond prior to dispatch to 
the Board for final adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



